Status of Claims
This action is in reply to the  filed on 13/3/2019.  
Claim(s) 1-22 is/are currently pending.

Information Disclosure Statement
The Information Disclosure Statement filed on 12/3/2020 has been considered. An initialed copy of Form 1449 is enclosed herewith.

Allowable Subject Matter
Claim(s) 1-22 is/are allowed.  The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-22 is the inclusion of the limitation(s) “at least one of data items being entered by a user after begin prompted."
The closest prior art (Bechtel et al. (US 8,620,682) and Mix et al. (US 2014/0039351)) teach a patient support apparatus.  However, the prior art does not teach “at least one of data items being entered by a user after begin prompted" as recited in the claims.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626